Per Curiam,
The pivotal question in this case is whether the stipulation in the articles of association, that death shall not dissolve the relation of the decedent and his estate to the bank, compels an executor to accept the stock that had been held by his testator, and puts it out of his power to abandon it under any circumstances. The learned judge who tried this case in the court below answered this question in the negative.
We are satisfied with the reasons he has given in support of his conclusion and affirm the judgment on his opinion.